Citation Nr: 1645579	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2016.  This matter was originally on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  The case came to the Board from the San Diego, California RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran PTSD and adjustment disorder has not been productive of symptoms which cause occupational and social impairment with difficulties in most areas.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 50 percent for service-connected PTSD with adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2016 Remand, the Appeals Management Center (AMC) obtained outstanding VA treatment records, scheduled the Veteran for a VA psychiatric examination to determine the severity of his PTSD with adjustment disorder, readjudicated the claim, and issued a Supplemental Statement of the Case. Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2016 Remand. Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service connected PTSD with adjustment disorder has been evaluated as 50 percent disabling.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440, a 50 percent evaluation requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 
 
The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran underwent VA examination in July 2011 at which time he reported no issues sleeping, but noted that he excessively worried about his sexual relationship with his wife since getting cancer and felt that it had made him less of a man and affected his sense of self and self-esteem.  The Veteran stated that he was able to get up in the morning and do what needed to be done and felt that the only depression pertained to his sexual relationship and performance with his wife of 50 years.  The Veteran reported taking Wellbutrin twice a day and felt that it helped a lot in keeping his mood stable but that he was not in any therapy.  On mental status examination, the Veteran's mood was dysthymic and that he was preoccupied with one or two topics; however, the rest of the examination was within normal limits.  The Veteran was diagnosed as having PTSD and adjustment disorder.  A Global Assessment of Functioning (GAF) score of 58 was assigned.  The examiner explained that the adjustment disorder was evidenced by worry, anxiety, and depressed mood that occurred when he was in an intimate situation with his wife and could not perform as he would like which impacted his self-esteem and his sense of self-worth.  The examiner noted that overall, the Veteran functioned fairly well with the exception of his marital and sexual relationship, which in turn negatively impacted his mood, causing anxiety and worry and affecting his self-esteem. The examiner found that the Veteran's PTSD with adjustment disorder symptoms were transient or mild and caused decreased work efficiency and ability to perform occupational tasks only during period of significant distress.  

The Veteran underwent VA examination in June 2016 at which time he reported that he had been married for 54 years, that he had two children and four grandchildren, and that his family is close.  The examiner noted that the symptoms that actively applied to the Veteran's psychiatric diagnosis included anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like setting.  The examiner noted that the Veteran was concerned about his urologic problems that negate his sex life and that he had daily symptoms of PTSD, moderate severity, primarily irritability and social isolation.  The examiner noted that there were no remissions from PTSD and that the symptoms had been present for about 45+ years.  The examiner noted that the Veteran was not in treatment but had some medication that he took as needed from his primary care doctor.  The examiner noted that the Veteran had no significant limitations of routine activities of daily living.  The examiner found that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

VA treatment records from 2010 to 2016 indicate that the Veteran was doing well on his medication and that his PTSD was stable.  There was no suicidal ideation, homicidal ideation, hallucinations, or paranoia; and his mental status examinations were within normal limits.  

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  Significantly, DSM-IV has been superseded by a Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g.. few friends, conflicts with peers or co-workers).  

Effective August 4, 2014, VA issued a final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the final rule do not apply, however, to claims that had been certified for appeal to the Board of Veterans' Appeals.  As the case was certified to the Board in March 2012 and was, thus, not pending before the agency of original jurisdiction on or after August 4, 2014, the Veteran should only be evaluated pursuant to the DSM-IV criteria.

Evaluating the evidence in light of the pertinent rating criteria demonstrates that an evaluation in excess of 50 percent for PTSD with adjustment disorder is not warranted at any time during the appeal period.  The Veteran's symptoms from his PTSD with adjustment disorder were essentially described as moderate by the July 2011 and June 2016 VA examinations. Additionally, the GAF of 58 reflects not more than moderate symptoms. Considering the global assessment of functioning score in light of the symptoms noted to exist during the appeal period, the Veteran's PTSD with adjustment disorder symptoms are best contemplated by the criteria for the 50 percent rating.

During the appeal period, the Veteran's symptoms were not so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  Although the June 2016 examiner noted irritability, social isolation, and difficulty in adapting to stressful circumstances; there has been no evidence of suicidal ideation; obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

In sum, the preponderance of the evidence shows that the Veteran's PTSD with adjustment disorder has been one of a moderate disability.  As such, the record preponderates against entitlement to a 70-percent evaluation.

The discussion above reflects that the symptoms of the Veteran's PTSD and adjustment disorder are contemplated by the applicable rating criteria.  Specifically, the General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment.  The General Rating Formula is essentially limitless with regard to the psychiatric factors and symptoms that may be considered in assigning a particular schedular rating, using the term "such as" for those symptoms not specifically listed.  As such, the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.    Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder is denied.

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


